 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

Executive Stock Purchase Matching Program. HireQuest, Inc. formerly known as
Command Center, Inc. (the “Company”) shall match 20% of the purchases of common
stock of the Company that the Executive makes during the time period commencing
on September 25, 2019 and ending upon the Executive’s termination from
employment with the Company (“Stock Purchase Matching Period”). For purposes of
this section, a purchase shall not include stock received by the Executive as
compensation. This program shall be subject to the following terms and
conditions:

 

(a)     The shares of common stock issued by the Company pursuant to this
Section shall be Restricted Shares granted under the Equity Incentive Plan (the
“Matching Restricted Stock”) and shall not vest until the second anniversary of
the date on which the Executive purchased the common stock that triggered the
matching obligation (a “Triggering Purchase”).

 

(b)     If such anniversary occurs during a Company blackout period under the
Company’s Insider Trading Policy, the Matching Restricted Stock shall vest on
the first day immediately following the end of the blackout period.

 

(c)     The Matching Restricted Stock shall only vest if the Executive is
employed by the Company or a subsidiary on such vesting date and owns at least
the same number of shares of Parent common stock that were matched at the time
of the Triggering Purchase.

 

(d)     The number of shares of Matching Restricted Stock that the Company shall
issue to the Executive pursuant to this Section shall not exceed $25,000 in
value in the aggregate within any one-year period.

 

(e)     The Board may accommodate exceptions to these provisions in its
discretion to account for special or unforeseen circumstances.

 

HIREQUEST, INC.   CORY SMITH           By: /s/ John D. McAnnar   By: /s/ Cory
Smith   John D. McAnnar     Cory Smith   Secretary                 HQ LTS
CORPORATION                           By: /s/ John D. McAnnar         John D.
McAnnar         Secretary      

 

 

1